Exhibit 10(aw)
OLD NATIONAL BANCORP
2008 INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE AWARD AGREEMENT
(RELATIVE PERFORMANCE MEASURES)
This Award Agreement (“Agreement”) is entered into as of January 27, 2011
(“Grant Date”), by and between Old National Bancorp, an Indiana corporation
(“Company”), and                                         , an officer or
employee of the Company or one of its Affiliates (“Participant”).
Background
A. The Company adopted the Old National Bancorp 2008 Incentive Compensation Plan
(“Plan”) to further the growth and financial success of the Company and its
Affiliates by aligning the interests of participating officers and key employees
(“participants”) more closely with those of the Company’s shareholders,
providing participants with an additional incentive for excellent individual
performance, and promoting teamwork among participants.
B. The Company believes that the goals of the Plan can be achieved by granting
Performance Shares to eligible officers and other key employees.
C. The Compensation and Management Development Committee of the Board has
determined that a grant of Performance Shares to the Participant, as provided in
this Award Agreement, is in the best interests of the Company and its Affiliates
and furthers the purposes of the Plan.
D. The Participant wishes to accept the Company’s grant of Performance Shares,
subject to the terms and conditions of this Award Agreement, the Plan and the
Company’s Stock Ownership Guidelines.
Agreement
In consideration of the premises and the mutual covenants herein contained, the
Company and the Participant agree as follows:
1. Defined Terms. For purposes of this Agreement, if the first letter of a word
(or each word in a term) is capitalized, the term shall have the meaning
provided in this Agreement, or if such term not defined by this Agreement, the
meaning specified in the Plan.
(a) “Adjusted Share Distribution” means, with respect to a Performance Share, a
number of whole and fractional Shares equal to the sum of the Unadjusted Share
Distribution and the Dividend Adjustment.
(b) “Appendix A” means Appendix A to this Agreement, which is hereby
incorporated herein and made a part hereof.

 

 



--------------------------------------------------------------------------------



 



(c) “Dividend Adjustment” means, with respect to a Performance Share, a number
of whole and fractional Shares, determined as provided in Section 6, which is
added to the Unadjusted Share Distribution to reflect dividend payments during
the Performance Period on the Shares included in the Unadjusted Share
Distribution.
(d) “Maximum Performance” means the Performance Goal achievement required for
the maximum permissible distribution with respect to a Performance Share, as set
out in Appendix A.
(e) “Minimum Performance” means the minimum Performance Goal achievement
required for any distribution to be made with respect to a Performance Share, as
set out in Appendix A.
(f) “Performance Goal” means a financial target on which the distribution with
respect to a Performance Share is based, as set out in Appendix A.
(g) “Performance Period” means the Performance Period specified in Appendix A.
(h) “Performance Share” means a contingent right awarded pursuant to this
Agreement for distribution of a Share upon attainment of the Performance Goals
as set forth on Appendix A.
(i) “Section” refers to a Section of this Agreement.
(j) “Target Performance” means the Performance Goal achievement required for the
targeted distribution with respect to a Performance Share, as set out in
Appendix A. If Target Performance is achieved but not exceeded for all
Performance Goals, the Unadjusted Share Distribution with respect to a
Performance Share is one share of the Company’s voting common stock (“Share”).
(k) “Unadjusted Share Distribution” means, with respect to a Performance Share,
the total number of Shares to be distributed to the Participant, before adding
the Dividend Adjustment or subtracting required tax withholding.
2. Incorporation of Plan Terms. All provisions of the Plan, including
definitions (to the extent that a different definition is not provided in this
Agreement), are incorporated herein and expressly made a part of this Agreement
by reference. The Participant hereby acknowledges that he or she has received a
copy of the Plan.
3. Award of Performance Shares. The Committee has awarded the Participant _____
(_____) Performance Shares, effective as of the Grant Date, subject to the terms
and conditions of the Plan and this Agreement.
4. Contingent Distribution on Account of Performance Shares.
(a) Except as provided in Section 5, no distribution shall be made with respect
to any Performance Share, unless (i) Minimum Performance is achieved or
exceeded, and (ii) the Participant (A) is continually employed by the Company
and/or an Affiliate at all times from the award of the Performance Shares until
the date on which Shares are distributed pursuant to Subsection (c) below;
provided, however, the Committee may, in its discretion, waive the continuous
employment requirement in this clause (ii), or (B) Terminates Service during the
Performance Period on account of his death, Disability, or Retirement.

 

2



--------------------------------------------------------------------------------



 



(b) All distributions on account of a Performance Share shall be made in the
form of Shares. The Unadjusted Share Distribution with respect to a Performance
Share, if any, is dependent on the Company’s achievement of the Performance
Goals, as specified in Appendix A. By way of example, if Target Performance for
the Performance Period is achieved but not exceeded with respect to each
Performance Goal, the Unadjusted Share Distribution shall consist of one share
of the Company’s voting common stock (“Share”). The number of Shares distributed
on account of a Performance Share shall be increased by the Dividend Adjustment
to determine the Adjusted Share Distribution and reduced by applicable tax
withholding as provided in Section 10. If, after reduction for tax withholding,
the Participant is entitled to a fractional Share, the net number of Shares
distributed to the Participant shall be rounded down to the next whole number of
Shares.
(c) Except as expressly provided in Section 5, the Company shall distribute the
Adjusted Share Distribution, reduced to reflect tax withholding, not later than
March 31st of the calendar year following the year in which the Performance
Period ends.
(d) Notwithstanding any other provision of this Agreement, the Committee may, in
its sole discretion, reduce the number of Shares that may be distributed as
determined pursuant to the Adjusted Share Distribution calculation set forth
above. The preceding sentence shall not apply to a distribution made pursuant to
Section 5.
5. Change in Control. If a Change in Control occurs during the Performance
Period, and the Participant has been continually employed by the Company and/or
an Affiliate from the Grant Date until the day preceding the Change in Control
date, the Company shall distribute to the Participant on the Change in Control
date or within thirty days thereafter the number of Shares actually earned
through the date of the Change in Control (pro-rated for the Performance
period), increased by the Dividend Adjustment, that would have been paid to the
Participant pursuant to Section 4, if (i) the Participant had satisfied the
employment requirement of Subsection 4(a), and (ii) the Performance Period ended
on the Change in Control date with earned Performance Shares to be calculated
based on actual Company performance relative to the Performance Goals as of the
Change in Control date. In determining the number of Shares to be distributed to
the Participant pursuant to this Section, no Dividend Adjustment shall be made
on account of anticipated dividends after the Change in Control date. The
Committee, in its sole discretion, may elect for the Company to pay the
Participant, in lieu of distributing Shares, the cash equivalent of the Shares
to be distributed to the Participant pursuant to this Section. Upon such cash
payment or distribution of Shares, the Company’s obligations with respect to the
Performance Shares shall end.
6. Dividend Adjustment. Except as otherwise provided for in this Agreement, a
Dividend Adjustment shall be added to the Unadjusted Share Distribution. The
Dividend Adjustment shall be a number of Shares equal to the number of Shares
that would have resulted, if each dividend paid during the Performance Period on
the Shares included in the Unadjusted Share Distribution had been immediately
reinvested in Shares.

 

3



--------------------------------------------------------------------------------



 



7. Performance Goals. The applicable Performance Goals, the weight given to each
Performance Goal, and the Minimum Performance, Target Performance, and Maximum
Performance are set out in Appendix A.
8. Participant’s Representations. The Participant agrees, upon request by the
Company and before the distribution of Shares with respect to the Performance
Shares, to provide written investment representations as reasonably requested by
the Company. The Participant also agrees that, if he or she is a member of the
Company’s Executive Leadership Group at the time the Shares are distributed, and
if at that time he or she has not satisfied the Company’s Stock Ownership
guidelines, the Participant will continue to hold the Shares received in the
Distribution until such time as the Participant has satisfied the Company’s
Stock Ownership requirement.
9. Income and Employment Tax Withholding. All required federal, state, city, and
local income and employment taxes that arise on account of the Performance
Shares shall be satisfied through the withholding of Shares otherwise
distributable pursuant to this Agreement.
10. Nontransferability. The Participant’s interest in the Performance Shares or
any distribution with respect to such Shares may not be (i) sold, transferred,
assigned, margined, encumbered, bequeathed, gifted, alienated, hypothecated,
pledged, or otherwise disposed of, whether by operation of law, whether
voluntarily or involuntarily or otherwise, other than by will or by the laws of
descent and distribution, or (ii) subject to execution, attachment, or similar
process. Any attempted or purported transfer in contravention of this Section
shall be null and void ab initio and of no force or effect whatsoever.
11. Indemnity. The Participant hereby agrees to indemnify and hold harmless the
Company and its Affiliates (and their respective directors, officers and
employees), and the Committee, from and against any and all losses, claims,
damages, liabilities and expenses based upon or arising out of the incorrectness
or alleged incorrectness of any representation made by Participant to the
Company or any failure on the part of the Participant to perform any agreements
contained herein. The Participant hereby further agrees to release and hold
harmless the Company and its Affiliates (and their respective directors,
officers and employees) from and against any tax liability, including without
limitation, interest and penalties, incurred by the Participant in connection
with his or her participation in the Plan.
12. Changes in Shares. In the event of any change in the Shares, as described in
Section 4.04 of the Plan, the Committee, consistent with the principles set out
in such Section, will make appropriate adjustment or substitution in the number
of Performance Shares, so that the contingent economic value of a Performance
Share remains substantially the same. The Committee’s determination in this
respect will be final and binding upon all parties.
13. Effect of Headings. The descriptive headings used in this Agreement are
inserted for convenience and identification only and do not constitute a part of
this Agreement for purposes of interpretation.

 

4



--------------------------------------------------------------------------------



 



14. Controlling Laws. Except to the extent superseded by the laws of the United
States, the laws of the State of Indiana, without reference to the choice of law
principles thereof, shall be controlling in all matters relating to this
Agreement.
15. Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which will be deemed an original, but all of which
collectively will constitute one and the same instrument.
17. Recoupment/Clawback. Any grant of Performance Shares under this Agreement or
any other award granted or paid to the Participant under the Company’s 2008
Incentive Compensation Plan, whether in the form of stock options, stock
appreciation rights, restricted stock, performance units, performance shares,
stock or cash, is subject to recoupment or “clawback” by the Company in
accordance with the Company’s Bonus Recoupment/Clawback Policy, as may be
amended from time to time. This Section, “Recoupment/Clawback,” shall survive
termination of this Agreement.
IN WITNESS WHEREOF, the Company, by its officer thereunder duly authorized, and
the Participant, have caused this Performance Share Award Agreement to be
executed as of the day and year first above written.
PARTICIPANT

             
Accepted by:
      Date:    
 
           
 
           
Printed Name:
           
 
 
 
       

          OLD NATIONAL BANCORP    
 
       
By:
       
 
 
 
Kendra L. Vanzo    
 
  Executive Vice President — Chief Human Resources Officer    
 
  Old National Bancorp    

 

5



--------------------------------------------------------------------------------



 



APPENDIX A TO 2011 PERFORMANCE AWARD AGREEMENT
(Relative Performance Measures)
Grant Date:  _____, 2011
Performance Shares Awarded: See Section 3 of the Agreement
Performance Period: January 1, 2011, through December 31, 2013
Relative Factors for Determining Amount Payable Pursuant to Performance Award
The number of Shares payable on account of a Performance Share (before any
Dividend Adjustment or tax withholding) will be based on the results of the
following relative performance factor (“Performance Factor”) during the
Performance Period, as measured against the comparator “Peer” group:
Total Shareholder Return (TSR). Total Shareholder Return means the three-month
average stock price for the period ending December 31, 2010 (“Calculation
Period”) compared to the three-month average stock price for the period ending
December 31, 2013 (“Calculation Period”) for the Company and the Peer Group. The
three-month average stock price will be determined by averaging the closing
stock price of each day during the three months ending on the applicable
December 31, including adjustments for cash and stock dividends.
Peer Group. The “Peer Group” is made up of the following:

          Company Name   Ticker   State
COMMERCE BANCSHARES INC
  CBSH   MO
CULLEN/FROST BANKERS INC
  CFR   TX
VALLEY NATIONAL BANCORP
  VLY   NJ
BANCORPSOUTH INC
  BXS   MS
BANK OF HAWAII CORP
  BOH   HI
WINTRUST FINANCIAL CORP
  WTFC   IL
FIRSTMERIT CORP
  FMER   OH
IBERIABANK CORP
  IBKC   LA
WHITNEY HOLDING CORP
  WTNY   LA
UMB FINANCIAL CORP
  UMBF   MO
TRUSTMARK CORP
  TRMK   MS
PROSPERITY BANCSHARES INC
  PRSP   TX
FIRST MIDWEST BANCORP INC
  FMBI   IL
FIRST INTERSTATE BANCSYSTEM
  FIBK   MT
SUSQUEHANNA BANCSHARES INC
  SUSQ   PA
MB FINANCIAL INC/MD
  MBFI   IL
UNITED BANKSHARES INC/WV
  UBSI   WV
FIRST COMMONWLTH FINL CP/PA
  FCF   PA
GLACIER BANKCORP INC
  GBCI   MT
F N B CORP/FL
  FNB   PA
HANCOCK HOLDING CO
  HBHC   MS
PARK NATIONAL CORP
  PRK   OH
FIRST FINL BANKCORP INC/OH
  FFBC   OH
WESBANCO INC
  WSBC   WV
PINNACLE FINL PARTNERS INC
  PNFP   TN
STERLING BANCSHRS/TX
  SBIB   TX
1ST SOURCE CORP
  SRCE   IN
FIRST MERCHANTS CORP
  FRME   IN
BANCFIRST CORP/OK
  BANK   OK
CHEMICAL FINANCIAL CORP
  CHFC   MI
S & T BANCORP INC
  STBA   PA
HEARTLAND FINANCIAL USA INC
  HTLF   IA

 

6



--------------------------------------------------------------------------------



 



A Peer Group member shall be removed if it is acquired during the Performance
Period.
Calculation of Performance
For the Performance Factor, the performance for the Company and the Peer Group
members will be determined and then the percentile raking of the Company shall
be determined as compared to the Peer Group. The Company’s Percentile Rank will
be used to determine the percentage, if any, of the Shares earned under the
Performance Share award.
The table below shows the percentage of Shares to be issued with respect to each
Performance Share (before any Dividend Adjustment or tax withholding) at various
performance levels:

          Average         Percentile Rank vs. Peer   % of Shares     Group  
Earned   Performance Level < 25%   0%     25%   25%   Threshold 35%   50%    
45%   75%     50%   100%   Target 55%   125%     65%   150%     75%   175%    
90% & Up   200%   Maximum

The percentile rank will be reduced to the next lowest level if the final
percentile rank does not equal one of the levels listed in the above schedule.
For example, if the Company’s Percentile Rank is 48%, 0.75% of one Share will be
issued with respect to each Performance Share.

 

7



--------------------------------------------------------------------------------



 



Timing of Award Determination and Distribution
Once performance results for the Company are known and approved by the auditors,
the Compensation Committee will review and approve the final performance results
for the Performance Factor. The Shares will be distributed in accordance with
the timing set forth in Section 4(c) of this Agreement.

 

8